Case 1:17-cr-00101-LEK Document 586 Filed 09/18/19 Page 1 of 1              PageID #: 5090




                                MINUTE ORDER



 CASE NUMBER:            CRIMINAL NO. 17-00101(01) LEK
 CASE NAME:              United States v. Anthony T. Williams


       JUDGE:      Leslie E. Kobayashi

       DATE:       09/18/2019


COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S “MOTION TO
NOTICE OF DIVINE WARNING AND SUPERIORITY OF YAHWEH’S SPIRIT
LAW”

       Before the Court is pro se Defendant Anthony T. Williams’s (“Defendant”)
“Motion to Notice of Divine Warning and Superiority of Yahweh’s Spirit Law”
(“Motion”), filed on August 12, 2019. [Dkt. no. 552.] The Court finds that: the Motion is
suitable for disposition without a hearing pursuant to Local Rule 7.1(c); and it is not
necessary for Plaintiff the United States of America (“the Government”) to file a response
to the Motion.

       The Motion asks this Court to enter an order stating that Yahweh’s law supersedes
the United States Constitution and all other forms of federal law. [Motion, Decl. of
Counsel, Exh. A at 2.] To the extent Defendant seeks a ruling that, as a matter of faith or
religion, Yahweh’s law is higher than all federal legal authority, this Court has already
informed Defendant that this is not a form of relief which this Court is able to grant. See
EO: Court Order Denying Def.’s “Motion for Exposition of Spiritual Warfare,” filed
9/28/18 (dkt. no. 324), at 1-2. Defendant’s request is therefore DENIED.

       In light of the denial of Defendant’s first request, his request to have the
Government’s attorneys “removed immediately and terminated from their position and
forever barred from holding any other public office” if they refuse to recognize the
supremacy of Yahwah’s law, [Motion, Decl. of Counsel, Exh. A at 2,] is also DENIED.
The Motion is therefore DENIED in its entirety.

       IT IS SO ORDERED.

Submitted by: Theresa Lam, Courtroom Manager
